Title: To James Madison from Richard Worsam Meade, 6 November 1805 (Abstract)
From: Meade, Richard Worsam
To: Madison, James


          § From Richard Worsam Meade. 6 November 1805, Cádiz. “I have the honor to inclose you copy of a letter written to General Armstrong, Our Minister at Paris on the Subject of the detention of the American Ship Huntress, & to refer you to it, for the particulars of the Case. I feel confident in assuring you, that if the General is enabled to procure an order from the Minister of Marine, for the cancelling of the security given, that It will put a Stop to a vast deal of the Piracies that are committed in this neighbourhood: But sir, one measure must be adopted, before our Citizens can expect to obtain any attention or protection from this Government; I mean the appointment of a Citizen of Respectability, as Consul here. Our present Consul does not reside at Cadíz, nor has he been for the last 8 months within 450 miles of his Station, His Deputy has neither Capacity or Respectability. At Algeciras a port under the jurisdiccion of this Consulate, we have no Agent, nor can it be expected any man of Respectability would reside in such a Place, unless put on the footing of a Salary. I sincerely hope this session will not pass over without a change taking place.
          “Conceiving it interesting to you, to have some details respecting the late Naval Combat in our neighbourhood, I hand inclosed a particular account [not found] made out by myself & on which you may place full reliance of the Ships returned to this port, & those whose loss we know of. I also hand you a manuscript account in Spanish [not found] kept by the Spanish officer of the Tour with a journal of the occurrences as seen from there. This account tho: the same nearly as mine any Spaniard on yr. side as coming from one of his own nation, he probably would place more confidence in. Whenever my services can be the least utility to my Country or yourself I pray you to Command me.”
        